DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) and species A: a benzene group in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that the reference Chen et al is not available as a prior art because the instantly claimed invention claims priority to US application 62/640,944 filed on 3/9/2018.  This is found persuasive therefore the restriction between group I and II is withdrawn and claim 17 would examined along claims of group I.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-17 are pending.
Claims 8-11 and 13-14 are withdrawn for being drawn to non-elected species.
Claims 1-7, 12 and 15-17 are under examination to the extent they read on the elected species.
Priority
The instant application is a 371 of PCT/US 2019/021117 filed on 3/7/2019 which claims benefit of US application No. 62/640,944.
 Information Disclosure Statement
The Information Disclosure Statement 9/1/2020 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected for the use of an abbreviated phrase (csq), which should be described for the first time followed by an abbreviated form placed in a bracket.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth an insulin-loaded metal-organic framework molecule comprising a porous csq-net having eight-Zr6 nodes and insulin molecule having a largest pore no greater than 62 Angstrom or a diameter in the range 30-45 angstrom, and therefore the written description is not commensurate in scope with “an insulin-loaded metal-organic molecule having any diameter greater than the largest diameter of any pepsin enzyme”.
The claims do not require that an insulin loaded csq-net with eight zirconium nodes possess any particular diameter because a pepsin enzyme diameter is an approximate diameter calculated based its 3-D topography and as evidenced by claims 3-6. 
The specification on pg.29-32, discloses that the administration of leptin improves insulin resistance or metabolic syndrome. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
In the instant case, the specification at pg. 6 discloses that zirconium MOFs include channel-type MOF that present an interconnected hierarchical pore structure comprising a first set of large hexagonal channels and second set of smaller triangular channels running alongside of the large hexagonal channels. The channels are large enough to allow insulin infiltration and immobilization but small enough to prevent pepsin from infiltrating the MOF and digesting the insulin, thus at least some channels in MOFs have diameter (pores) larger than the largest dimensions of insulin. Therefore,  The specification does not describe any leptin fragment or other leptin mimetic that improves said condition. The specification states that widest channels desirably to have pores smaller than the largest dimension of pepsin (approx. 62 Å) or smaller than 50, 40 or 30 Å or in a range of 30-45 Å. Giussani et al (ChemPhsyChem 11: 1757-1762, 2010) disclose pepsin dimensions along x, y and z axes are in the range 43-45, 49-50 and 65-66 Å ranges, respectively (pg. 1758). The specification does not disclose that pepsin is a spherical protein, therefore, a single diameter pore must be smaller than the largest pepsin’s smallest dimension from stopping pepsin to enter in the MOF from inhibiting insulin digestion. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Therefore, only an insulin-loaded metal-organic framework molecule comprising a porous csq-net having eight-Zr6 nodes and insulin molecule having a largest pore no greater than 62 Angstrom or a diameter in the range 30-45 angstrom, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, lack of enablement
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of treating any patient who may not be in need of treatment comprising administering insulin-loaded metal-organic framework molecules comprising a porous channel-type zirconium metal-organic framework molecule having a csq-net topology and pores smaller than the largest diameter of a pepsin enzyme.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the method of treating any patient comprising administering an insulin-loaded zirconium metal-organic framework molecule having a csq-net topology having a pore size smaller than pepsin’s largest diameter, the specification does not disclose sufficient guidance or objective evidence that composition would predictably treat any patient who is not in need of treatment with said composition.
Gyurik et al. (US Pub. No. 20080305174) teach treating diabetes using polymeric nanocapsules for oral insulin delivery. They teach that sodium caprylate is added to enhance insulin absorption in the gastrointestinal tract [0005]. Additionally, Vilhelmsen et al. (US Pat. No. 10,933,120) teach preparation of semaglutide and other GLP-1 peptides with SNAC for oral release (see Tables 3-8). However, they do not use a composition comprising insulin-loaded zirconium metal-organic framework having a csq-network to deliver insulin in any patient. The specification fails disclose any example of treating any patient with diabetes comprising administering insulin-loaded metal-organic framework molecules comprising a porous channel-type zirconium metal-organic framework molecule having a csq-net topology and pores smaller than the largest diameter of a pepsin enzyme. At best, the specification in FIG. 13 discloses insulin encapsulation in Zr6 cluster and in FIG 16A, insulin release. The specification fails to disclose administering any composition via any route of administration (oral, parenteral or other routes) in any patient to treat diabetes with insulin. Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
Due to the large quantity of experimentation necessary to treat any patient comprising administering an insulin-loaded metal-organic framework molecules comprising a porous channel-type zirconium metal-organic framework molecule having a csq-net topology and pores smaller than the largest diameter of a pepsin enzyme in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about treating any patient with insulin-loaded metal-organic framework molecules comprising a porous channel-type zirconium metal-organic framework molecule having a csq-net topology and pores smaller than the largest diameter of a pepsin enzyme, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Conclusion
Claims 1-2, 7, 12 and 15-17 are rejected.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646